TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00400-CR



                                      Ashley Fritz, Appellant

                                                  v.

                                   The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
        NO. D-1-DC-05302654, HONORABLE JON N. WISSER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Ashley Fritz seeks to appeal from a judgment of conviction for robbery. The trial

court has certified that this is a plea bargain case and Fritz has no right of appeal. See Tex. R. App.

P. 25.2(a)(2). The appeal is dismissed. See id. rule 25.2(d).




                                               __________________________________________

                                               G. Alan Waldrop, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed for Want of Jurisdiction

Filed: August 9, 2006

Do Not Publish